Case 5:18-cv-00109-EEF-MLH Document 16 Filed 03/02/21 Page 1 of 1 PageID #: 295




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

MARTAVIA D KING #632969                                CIVIL ACTION NO. 18-cv-109 SEC P

VERSUS                                                 JUDGE FOOTE

STATE OF LOUISIANA                                     MAGISTRATE JUDGE HORNSBY


                                        JUDGMENT

          For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, including the written

 objections filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

          It is ordered that Petitioner’s petition for writ of habeas corpus is denied.

          Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it enters

 a final order adverse to the applicant. The court, after considering the record in this case

 and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

 because the applicant has not made a substantial showing of the denial of a constitutional

 right.
                                                                    first
          THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day

        March
 of ___________________, 2021.

                                                   _________________________________
                                                         ELIZABETH E. FOOTE
                                                    UNITED STATES DISTRICT JUDGE
